Citation Nr: 0618577	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  99-11 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder (PTSD).

2. Entitlement to an evaluation in excess of 50 percent for 
chronic headaches due to closed head injury.

3. Entitlement to an evaluation in excess of 40 percent for a 
duodenal ulcer.

4. Entitlement to an evaluation in excess of 10 percent for a 
posterior scalp scar as a residual of a shell fragment wound.

5. Entitlement to an evaluation in excess of 10 percent for a 
scar of the right thumb.

6. Entitlement to an evaluation in excess of 10 percent for 
tinnitus.

7. Entitlement to a compensable evaluation for a scar of the 
left upper arm.

8. Entitlement to a compensable evaluation for a ruptured 
left tympanic membrane.

9. Entitlement to service connection for arthritis of the 
left elbow.

10. Entitlement to service connection for arthritis of both 
knees.

11. Entitlement to an effective date earlier than February 
20, 1996, for service connection for PTSD, evaluated as 70 
percent disabling.

12. Entitlement to an effective date earlier than April 3, 
1998, for a 50 percent evaluation for chronic headaches due 
to closed head injury.

13. Entitlement to an effective date earlier than July 1, 
1997, for the grant of a total disability evaluation based 
upon individual unemployability (TDIU).

14. Whether the November 2003 rating decision, which assigned 
an effective date of August 12, 1996, for the grant of 
service connection for left ear hearing loss, was clearly and 
unmistakably erroneous.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from November 1969 to November 
1971, and from August 1972 to August 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

As will be discussed herein, the veteran has withdrawn his 
appeal for increased ratings.  In conjunction with a letter 
received from the veteran in February 2006, the several 
increased rating issues, as indicated on the title page, are 
referred to the RO for appropriate development and 
consideration as reopened claims. 

The Board has addressed service connection for arthritis of 
the left elbow and arthritis of the knees separately, and the 
Board intimates no prejudice to the veteran in proceeding in 
this manner.

The issues of service connection for arthritis of the left 
elbow and whether a November 3, 2003 rating decision is 
clearly and unmistakably erroneous, addressed in the REMAND 
portion of the decision below, are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  


FINDINGS OF FACT

1.  In a statement received by the RO and then the Board in 
August 2005, the veteran formally withdrew his Substantive 
Appeal concerning the issues of entitlement to an evaluation 
in excess of 70 percent for PTSD, an evaluation in excess of 
50 percent for chronic headaches due to closed head injury, 
an evaluation in excess of 40 percent for a duodenal ulcer, 
an evaluation in excess of 10 percent for a posterior scalp 
scar as a residual of a shell fragment wound, an evaluation 
in excess of 10 percent for a scar of the right thumb, an 
evaluation in excess of 10 percent for tinnitus, and 
compensable evaluations for a scar of the left upper arm and 
a ruptured left tympanic membrane; the appeal withdrawal was 
effective upon receipt.  

2.  A disability of the knees, including arthritis is not 
shown during service or to a compensable degree within one 
year after service, nor is there competent medical evidence 
linking any disability of the knees, including arthritis, to 
the veteran's military service.  

3.  The veteran's application for service connection for PTSD 
was received on February 20, 1996.

4.  Prior to February 20, 1996, there is no evidence which 
establishes a claim of service connection for PTSD.

5.  A claim for an increased evaluation for chronic headaches 
due to a closed head injury, rated 10 percent disabling, was 
received on April 3, 1998. 

6.  Prior to April 3, 1998 there is no evidence of a claim 
for an increase or medical evidence of an increased in 
disability for chronic headaches due to a closed head injury, 
evaluated as 50 percent disabling.  

7.  The veteran's application for TDIU was received on July 
12, 1996; a rating decision in February 1998 granted TDIU 
effective July 12, 1996, date of receipt of claim.

8.  Prior to July 1, 1997 the veteran was employed and there 
was no evidence of a communication for a TDIU claim nor were 
disability compensation requirements for TDIU met.  

   
CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal for 
the issues of entitlement to an evaluation in excess of 70 
percent for PTSD, an evaluation in excess of 50 percent for 
chronic headaches due to closed head injury, an evaluation in 
excess of 40 percent for a duodenal ulcer, an evaluation in 
excess of 10 percent for a posterior scalp scar as a residual 
of a shell fragment wound, an evaluation in excess of 10 
percent for a scar of the right thumb, an evaluation in 
excess of 10 percent for tinnitus, and compensable 
evaluations for a scar of the left upper arm and a ruptured 
left tympanic membrane have been met. 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.202, 20.204(b),(c) (2005).

2.  Arthritis of both knees was not incurred in or aggravated 
by service, nor may service incurrence be presumed.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).   

3.  The criteria for an effective date earlier than February 
20, 1996 for service connection for PTSD, evaluated as 70 
percent disabling have not been met. 38 U.S.C.A. §§ 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2005).

4.  The criteria for entitlement to an effective date earlier 
than April 3, 1998, for a 50 percent evaluation for chronic 
headaches due to closed head injury have not been met.  38 
U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 4.124a, 
3.155, 3.157, 3.400, Diagnostic Code 8100 (2005).

5.  The criteria for entitlement to an effective date earlier 
than July 1, 1997, for TDIU have not been met. 38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. §§ 3.400, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal

In a statement received at the RO and the Board in August 
2005, the veteran specified his desire to withdraw his claims 
for increased ratings.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. Withdrawal may be made by the appellant or by his 
or her authorized representative.  38 C.F.R. § 20.204 (2005). 

The Board is aware that a letter from the veteran received in 
February 2006 seemingly seeks to reinstate his appeal for the 
aforementioned rating increase claims.  However, 38 C.F.R. § 
20.204(b)(3) specifies that a withdrawal is effective when 
received by the Board.  The veteran has withdrawn his appeal 
for increased ratings and, hence, there remain no allegations 
of errors of fact or law for appellate consideration. The 
veteran's correspondence in February 2006 may be considered 
as an attempt to reopen those claims, which are referred to 
the RO for appropriate development and consideration.  

Accordingly, the Board does not have jurisdiction to review 
the appeal and his claims for increased evaluations are 
dismissed.

With respect to any potential reopened claim for a rating in 
excess of 10 percent for tinnitus, it is noted that the 
Secretary of Veterans Affairs has imposed a stay at the Board 
on the adjudication of tinnitus claims affected by Smith v. 
Nicholson, 19 Vet. App. 63 (2005).   

II.  Service Connection for Arthritis of both Knees

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service 
connection may also be granted for a disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred during service if they 
first become manifest to a compensable degree within one year 
of separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran's entire service medical records, including 
physical examination reports, are absent for any complaints, 
findings, or treatment specifically referable to an injury or 
disability of the knees.  

Interim post service medical records are absent for any 
pertinent findings.  

At a VA medical examination in May 1997, the veteran reported 
knee pain for the past six years that was worse on the right 
than on the left. Physical examination findings were 
equivocal regarding limitation of motion of the right knee. 
Pain on motion of the knee was reported. An X-ray of the 
right knee revealed no abnormality. The diagnosis was chronic 
painful knees, worse on the right knee secondary to 
degenerative joint disease. VA medical records through the 
1990's reveal the veteran's complaints of knee pain.  Knee X-
rays revealed no abnormalities.  

Analysis 

The veteran asserts that he has arthritis in both knees that 
is the result of cold exposure that he sustained while 
stationed in Germany during service.  

In order to establish service connection for the claimed 
disorder, the following must be present: Medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999). 

The veteran's service medical records are absent for any 
complaints, findings or treatment referable to the knees, 
including arthritis or treatment for residuals of a cold 
injury as the veteran has claimed.  More than twenty years 
after service, VA medical data shows his knee pain 
complaints, and degenerative arthritis of the knees is 
diagnosed. The medical evidence of record is devoid of a 
disability of the knees or arthritis of the knees either 
during service nor is arthritis of the knees shown to a 
compensable degree within one year after service. Moreover, 
there is absolutely no medical evidence of an etiological 
link or medical nexus between the veteran's claimed 
disablement of the knee and his period of military service, 
to include the claimed service cold injury to the knees. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied. Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 

Based on the foregoing, the Board finds that a disability of 
the knees, including arthritis is not shown during service or 
to a compensable degree within one year after service, nor is 
there competent medical evidence linking any disability of 
the knees to a period of military service.. The weight of the 
evidence is against the veteran's claim, and service 
connection for arthritis of the knees is not warranted.  

III.  An Effective Date Earlier than February 20, 1996, for 
Service Connection for PTSD

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later. 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400. 

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a 
grant of direct service connection will be the day following 
separation from active service, or the date entitlement arose 
if a claim is received within one year after separation from 
service. Otherwise, the effective date is the date of receipt 
of claim or date entitlement arose, whichever is later.

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim. Such informal 
claim must identify the benefit sought. Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution. If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of the receipt of the informal claim. 38 C.F.R. § 3.155.

VA outpatient treatment records were received in mid February 
1996.  Included were clinical records dated in October 1995, 
that show the veteran requested PTSD screening.  It was 
reported that psychological testing to assess PTSD was 
performed, and that in February 1995 the veteran had been 
accepted as an inpatient for the VA PTSD program.  

A VA Form 21-4138, received on February 20, 1996 includes the 
veteran's claim of service connection for a nervous disorder.  

A rating decision dated in June 1996 granted service 
connection for PTSD, evaluated as 30 percent disabling 
effective from February 20, 1996, the date of receipt of the 
veteran's claim.  In a March 2002 rating the veteran was 
awarded a 50 percent PTSD rating, and in a March 2002 rating 
the initial disability was increased to 70 percent, effective 
February 20, 1996.  
  
Analysis

The veteran maintains that he is entitled to an effective 
date earlier than February 20, 1996 for service connection 
for PTSD, evaluated as 70 percent disabling.  

The veteran's claim of service connection for a nervous 
disorder was received on February 20, 1996. The record does 
not reveal any evidence that may be construed as earlier 
correspondence or communication for service connection for 
PTSD prior to February 20, 1996.  

VA medical records of October 1995 show evaluation and 
acceptance of the veteran as an inpatient into a PTSD program 
in February 1995.  These records cannot be considered an 
"informal claim" of service connection for PTSD under 38 
C.F.R. § 3.157(b), because service connection for PTSD was 
not in effect at that time and this benefit had never been 
denied prior to the June 1996 decision by the RO.  
4961388since an informal claim for compensation had not been 
allowed or a formal claim for compensation disallowed for the 
reason that the service- connected disability is not 
compensable in degree.  See Kessel v. West, 13 Vet. App. 9, 
23 (1999) (en banc) (While examination or hospitalization 
records may be considered informal claims under 38 C.F.R. § 
3.157(b), there must first be a prior allowance or 
disallowance of a former claim.)  Consequently, the 
aforementioned VA clinical records do not serve as an 
informal claim of service connection for PTSD.

The Board has reviewed the record and concludes that the 
weight of the evidence is against the veteran's claim.  There 
is no evidence of record which establishes a claim for PTSD 
earlier than February 20, 1996.

IV.  An Effective Date Earlier than April 3, 1998, for a 50 
Percent Evaluation for Chronic Headaches Due to Closed Head 
Injury

Except as otherwise provided, the effective date of the award 
of an evaluation based on a claim for an increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 
The effective date of increased compensation will be the 
earliest date on which it is factually ascertainable that an 
increase in disability had occurred, provided a claim for 
increase is received within 1 year from such date; otherwise, 
the effective date will be the date of VA receipt of the 
claim, or the date entitlement arose, whichever is later. 38 
U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. § 3.400(o).

The veteran's service connected chronic headaches due to 
closed head injury disorder is rated under the criteria in 
the rating schedule for migraines, contained in 38 C.F.R. § 
4.124a, Diagnostic Code 8100. Migraines with characteristic 
prostrating attacks averaging one episode in 2 months over 
the last several months warrant the assignment of a 10 
percent evaluation. A 30 percent evaluation is warranted for 
migraines with characteristic prostrating attacks occurring 
on an average of once a month over the last several months. A 
50 percent evaluation is warranted for migraines with very 
frequent and completely prostrating and prolonged attacks 
which produce severe economic inadaptability.

In a February 1998 rating decision, service connection for 
chronic headaches due to a closed head injury was granted, 
evaluated as 10 percent disabling from July 12, 1996.  The 
February 1998 rating considered a May 1997 VA medical 
examination report that revealed the veteran's complaints of 
a constant headache and blurred vision. At an October 1997 VA 
medical examination the veteran complained of a constant 
headache, a swollen feeling at the back of the head, and pain 
down the neck and in the back of the head.  

The record is absent for any pertinent interim medical data 
or correspondence.   

In a VA form 21-4138, Statement in Support of Claim, received 
on April 3, 1998 the veteran claimed an increased rating for 
his service connected chronic headache disorder.  

A rating decision dated in February 2003 awarded a 50 percent 
disability evaluation for the veteran's service connected 
chronic headaches due to head injury disorder, effective to 
April 3, 1998, the date of receipt of the veteran's reopened 
claim.  

Analysis

The veteran maintains that an effective date earlier than 
April 3, 1998 is warranted for his service connected chronic 
headaches due to head injury disorder.  

On April 3, 1998 the veteran's claim for an increased rating 
for his service connected chronic headache disorder was 
received.  The record shows that prior to April 3, 1998, 
there is no claim for an increase or VA hospitalization or 
examination records that may be accepted as an "informal 
claim" under 38 C.F.R. § 3.157 which under section 38 C.F.R. 
§ 3.155(c), may then be accepted as a claim for an increased 
evaluation.  Nor is there medical evidence prior to April 3, 
1998 that shows that either the service connected headaches 
result in either characteristic prostrating attacks occurring 
on an average of once a month over the last several months or 
very frequent and completely prostrating and prolonged 
attacks which produce severe economic inadaptability as is 
required for an increase under diagnostic cod 8100.   

The weight of the evidence is against the veteran's claim.  
An effective date earlier than April 3, 1998 for a 50 percent 
evaluation for chronic headaches due to a closed head injury 
is not warranted. 

V. An Effective date Earlier than July 1, 1997, for the Grant 
of a Total Disability Evaluation Based upon Individual 
Unemployability

A total disability rating may be assigned where the schedular 
rating is less than total, and when the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disability, provided, however, 
that if there is only one such disability, it must be rated 
at 60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more. 38 C.F.R. 
§ 4.16.

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim. See Hurd v. West, 13 Vet. App. 449 (2000).

VA hospitalization and outpatient treatment records from as 
early as February 1996, reveal a diagnosis of PTSD and 
indicate that the veteran was unemployable. The record is 
absent for any earlier communication that may be construed as 
a claim for TDIU.

A rating decision in June 1996 shows that at that time, the 
veteran's combined service connected disability evaluation 
was 60 percent, with multiple compensable disabilities. 

A disability physical examination report received dated in 
April 1996 and received in July 1996, indicated that the 
veteran was totally incapacitated due to disablement.    
On July 18, 1996 a VA form 21-8940, a Veteran's Application 
for Increased Compensation based on Unemployability was 
received.  The veteran listed employment from 1977 to 1996.   

A rating decision dated in February 1998, awarded the veteran 
TDIU effective to July 12, 1996, the date of receipt of his 
claim.  

Termination of TDIU from July 12, 1996 to June 31, 1997 was 
proposed based on income verification match from the state 
where the veteran resided, indicating that the veteran 
received significant annual salary benefits in 1996 and 1997, 
and that his retirement occurred on July 1, 1997. It was 
indicated that there was no evidence to show that his income 
during the time was other than salary.  In a June 2000 rating 
decision TDIU was terminated from July 12, 1996 to June 31, 
1997, and the effective date of TDIU was revised to July 1, 
1997.

Received in December 2000 was a favorable decision from the 
Social Security Administration (SSA) dated in April 1997, 
indicating that the veteran was entitled to disability 
commencing in February 1996.  A rating decision dated March 
2002 confirmed the effective date of TDIU from July 1, 1997

Analysis     

Entitlement to TDIU is predicated upon an inability to secure 
and follow "substantially gainful employment." 38 C.F.R. § 
4.16(a). For purposes of 38 C.F.R. § 4.16(a), marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person. Marginal 
employment may be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold. 
Consideration shall be given in all claims to the nature of 
the employment and the reasons for termination. The CAVC has 
held that "substantially gainful employment" is met where the 
annual earned income exceeds the poverty threshold for one 
person, irrespective of the number of hours or days actually 
worked and without regard to any prior income history. Faust 
v. West, 13 Vet. App. 342, 355-56 (2000).

The record shows that the veteran was clinically considered 
unemployable prior to receipt of his TDIU application in July 
1996; however, during that time he was admittedly employed 
and received income for employment until his retirement from 
employment apparently from the state government that became 
effective on July 1, 1997.  The record is absent for any 
evidence that the veteran was not receiving income for 
employment prior to July 1, 1997. There is no previous 
communication that may be considered an informal claim nor 
did the veteran meet the threshold requirements for TDIU 
pursuant to 38 C.F.R. § 4.16 (a) prior to receipt of his TDIU 
claim.  Although he was found entitled to SSA benefits based 
on his reported inability to work, the Board is not bound by 
the findings of SSA or the definition of "substantially 
gainful employment" found in its regulations.

The weight of the evidence is against the veteran's claim and 
an effective date earlier than July 1, 1997, for the grant of 
a total disability evaluation based upon individual 
unemployability is not warranted.      

Duties to Notify and Assist
 
When a complete or substantially complete application for 
benefits is filed, VA must notify the veteran of (1) what 
information and evidence is needed to substantiate the claim; 
(2) which information the veteran is expected to provide to 
VA; and (3) which information VA will attempt to obtain on 
the veteran's behalf.  VA must also ask the veteran to submit 
to VA any pertinent evidence in his possession.  38 C.F.R. 
§ 3.159(b)(1) (2005).

The majority of veteran's claims were initiated prior to 
promulgation of laws contemplating notification and 
assistance to veterans.  In April 2002, and April and 
November 2003, VA sent a letter notifying the veteran of the 
evidence necessary to establish his claims.  The veteran has 
been informed of what he was expected to provide and what VA 
would obtain on his behalf, and asked him to provide VA with 
any evidence he may have pertaining to his appeal. The 
aforementioned letters satisfied VA's duty to notify.  Any 
defect with respect to the timing of the notice requirement 
was harmless error.  The veteran was furnished content-
complying notice and proper subsequent VA process, thus 
curing any error in the timing.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

VA also has a duty to assist the veteran in substantiating 
his claim.  The duty to assist contemplates that VA will help 
the veteran obtain relevant records, whether or not the 
records are in federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d).  Here, the claim file 
contains the veteran's statements and testimony.  VA has 
attempted to obtain all records identified by the veteran.  
The veteran has not notified VA of any additional available 
relevant records with regard to her claim.  The veteran has 
also been afforded VA medical examinations in regard to his 
claims.  As such, VA met its duty to assist.

In light of the denial of the veteran's claims, no initial 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran.  
Because VA's duties to notify and assist have been met, there 
is no prejudice to the veteran in adjudicating this appeal.


ORDER

The appeal concerning the issues of entitlement to an 
evaluation in excess of 70 percent for PTSD, an evaluation in 
excess of 50 percent for chronic headaches due to closed head 
injury, an evaluation in excess of 40 percent for duodenal 
ulcer, an evaluation in excess of 10 percent for a posterior 
scalp scar as a residual of a shell fragment wound, an 
evaluation in excess of 10 percent for a scar of the right 
thumb, tinnitus, and compensable evaluations for a scar of 
the left upper arm and a ruptured left tympanic membrane is 
dismissed.

Entitlement to service connection for arthritis of both knees 
is denied.

Entitlement to an effective date earlier than February 20, 
1996, for service connection for PTSD, evaluated as 70 
percent disabling is denied.

Entitlement to an effective date earlier than April 3, 1998, 
for a 50 percent evaluation for chronic headaches due to 
closed head injury is denied.

Entitlement to an effective date earlier than July 1, 1997, 
for the grant of a total disability evaluation based upon 
individual unemployability (TDIU) is denied.


REMAND

The veteran asserts that he has left elbow disability, 
arthritis, that was incurred during service, reportedly as a 
result of a combat injury he sustained according to medical 
history.  The record confirms that the veteran served in the 
Republic of Vietnam and that he is the recipient of the 
Purple Heart. Lay testimony of combat injury shall be 
accepted as sufficient proof of service-connection. 38 
U.S.C.A. § 1154(b) (West 2002).  While service medical 
records are absent for any specific injury to the left elbow, 
it is noted that in a May 1997 VA medical examination, the 
diagnosis was combat injury to left elbow.  

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence. See Collette v. Brown, 82 F.3d 
389, 392 (1996).  Based on the foregoing is apparent that 
further medical information is necessary to determine the 
etiology of the claimed left elbow disorder.  

In a December 2003 VA Form 9, Appeal to Board of Veterans 
Appeals, construed as a notice of disagreement  the veteran 
seemingly seeks to appeal the effective date for a grant of 
service connection for left ear hearing loss non-compensably 
evaluated effective from August 12, 1996 that was awarded in 
a November  2003 rating decision.  In the October 2004 
Statement of the case, the RO phrases the issue as clear and 
unmistakable error of the November 2003 rating.  In an 
October 2004 the veteran reiterates his desire for an earlier 
effective date claim for the service connected left ear 
hearing loss. 

Since there appears to be some confusion as to the claim on 
appeal, the veteran should be contacted to determine whether 
he is desirous of a claim for an earlier effective date or 
one based on clear and unmistakable error.  



Accordingly, the case is REMANDED for the following actions:

1.  Contact the veteran to determine if he 
is desirous of an appeal for either an 
effective date earlier than August 12, 
1996 for service connection for left ear 
hearing loss or whether the November 2003 
rating decision, which assigned an 
effective date of August 12, 1996, for the 
grant of service connection for left ear 
hearing loss, was clearly and unmistakably 
erroneous.  

2.   Pursuant to 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) 
(2005), provide the veteran notice about 
VA's duty to assist him in prosecuting 
either the claim of an effective date 
earlier than August 12, 1996 for service 
connection for left ear hearing loss or 
whether the November 2003 rating decision, 
which assigned an effective date of August 
12, 1996, for the grant of service 
connection for left ear hearing loss, was 
clearly and unmistakably erroneous, which 
ever he decides. The notice shall address 
the differences between the information 
and evidence necessary to substantiating 
either claim, and it shall instruct the 
veteran to submit any pertinent evidence 
in his possession currently.

3.  The veteran should be scheduled for an 
appropriate VA examination to ascertain 
the nature and etiology of his left elbow 
disorder, if any. It is imperative that 
the claims file be made available to and 
be reviewed by the examiner in connection 
with the examination. All clinical and any 
special test findings should be clearly 
reported. After reviewing the claims file 
(to specifically include service medical 
records and post-service records) and 
examining the veteran, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that any current 
left elbow disability is related to 
service. A detailed rationale for any 
opinion expressed should be included.

4.  After completion of the above, the RO 
should review the expanded claims file and 
determine if the benefits can be granted. 
If the benefit remains denied, then the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond. The case should 
then be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


